department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar uniform issue list 1’ ep rat legend taxpayer a ira b account c financial_institution d financial_institution e amount dear this is in response to your date as supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that on january he received a distribution equal to amount from ira b an individual_retirement_account described in sec_408 of the code which was maintained by financial_institution d taxpayer a asserts that his failure to accomplish a rollover within the 60-day period e prescribed by d a was due to a medical injury that occurred during the rollover period taxpayer a is a fireman for the city y fire department taxpayer a wanted to improve the performance of his retirement savings in ira b which was maintained by financial_institution d on january taxpayer a took a distribution equal to amount from ira b which was deposited into account c a non-ira account maintained with financial_institution e on january taxpayer a states that he intended to roll over amount into another ira but that on february he suffered a medical injury at work and was put on medical leave the injury occurred during the 60-day period and taxpayer a’s medical leave lasted until march a date after the expiration of the day period during this time taxpayer a was also caring for his disabled spouse taxpayer a further states that amount was withdrawn from non-ira account c in february of taxpayer a taxpayer a submitted bank statements showing the redeposit of amount into account c on september and was used to cover personal expenses_incurred by based on the above facts and representations taxpayer a requests that the service waive the 60-day rollover requirement with respect to the distribution of amount from ira b sec_408 of the code defines an ira to mean a_trust created or organized in the united_states and requires that the trustee be a bank or an approved non- bank trustee sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 r b provides that the service will issue a ruling waiving the 60-day rollover requirement in cases where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the taxpayer in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted in this case indicate that the distribution of amount from ira b was used as a short-term interest- free loan to cover personal expenses_incurred by taxpayer a the committee report describing legislative intent indicates that congress enacted the roliover provisions to allow portability between eligible plans including iras using a distribution as a short-term loan to cover personal expenses is not consistent with the intent of congress to allow portability between eligible plans thus the information presented does not demonstrate circumstances that would justify a waiver of the 60-day rollover period pursuant to sec_408 of the code and revproc_2003_16 accordingly the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount from ira b and thus amount cannot be rolled over into an ira amount must be included in taxpayer a's gross_income for the 20' taxable_year no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at please address all correspondence to sincerely yours cotte a wethoww carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter
